       Case: 3:20-cv-00014-wmc Document #: 41 Filed: 08/04/20 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

GNAMIEN MOMOU,

                            Plaintiff,                          OPINION AND ORDER
       v.
                                                                     20-cv-14-wmc
DEAN HEALTH PLAN, INC, and
SSM HEALTHCARE OF WISCONSIN, INC.,
dba SSM HEALTH ST. MARY’S HOSPITAL,
and SSM HEALTH CARE CORPORATION,

                            Defendants.


       Pro se plaintiff Gnamien Momou, a Wisconsin citizen, filed this civil lawsuit against

his health insurer and medical care provider, who he alleges were negligent in his wife’s

death due to ovarian cancer. Before the court is Momou’s motion to amend and a proposed

amended complaint, which seeks to (1) add SSM Healthcare of Wisconsin, Inc. and SSM

Health Care Corporation as defendants, and (2) include specific allegations addressing

subject matter jurisdiction. (Dkt. ##35, 36.) After conferring with Momou, the new

defendants executed a waiver of service on July 28, 2020, and all defendants informed the

court that they do not object to the motion to amend. (Dkt. ##38, 39, 40.) There being

no apparent reason to deny Momou’s motion, therefore, the court will grant him leave to

amend his complaint as proposed. See Fed. R. Civ. P. 15(a)(2) (instructing that once the

time to amend as a matter of course has passed, “a party may amend its pleading only with

the opposing party’s written consent or the court’s leave.”).

       The filing of the amended complaint has rendered moot the parties’ other pending

motions related to the original complaint. “It is axiomatic that an amended complaint
        Case: 3:20-cv-00014-wmc Document #: 41 Filed: 08/04/20 Page 2 of 3



supersedes an original complaint and renders the original complaint void.” Flannery v.

Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n.1 (7th Cir. 2004). Specifically, defendant

Dean Health Plan, Inc., had filed two motions to dismiss related to the original complaint,

one to dismiss that complaint under Federal Rule of Civil Procedure 12(b)(1) for lack of

subject matter jurisdiction; and the other to dismiss any claims against an allegedly

nonexistent legal entity under Rules 4(m) and 12(b)(5) for failure to perfect service.1 (Dkt.

##6, 16.) Relatedly, Momou moved for leave to file a surreply to these motions. (Dkt.

#30.)

        Since the amended complaint includes new allegations related to jurisdiction and

names new defendants, who have executed a waiver of service, these three motions will be

denied as moot. See, e.g., Pure Country, Inc. v. Sigma Chi Fraternity, 312 F.3d 952, 956 (8th

Cir. 2002) (“If anything, Pure Country’s motion to amend the complaint rendered moot

Sigma Chi’s motion to dismiss the original complaint.”); Lim v. Central DuPage Hosp., 972

F.2d 758, 762 (7th Cir. 1992) (noting without comment trial judge’s denial of pending

motion to dismiss as moot in light of amended complaint). Of course, defendants are free

to file an answer, move or otherwise respond to the new, amended complaint consistent




1
  In the original complaint, Momou named “SSM Health St. Mary’s Hospital” as Dean Health’s
sole co-defendant, alleging that his wife suffered a botched liver biopsy at St. Mary’s Hospital in
Madison, Wisconsin. (Dkt. #1 at 1, 3.) Counsel for Dean Health, who also represents the SSM
Healthcare entities, disputed Momou’s assertion that he accomplished service on “SSM Health St.
Mary’s Hospital” because that is allegedly not an actual legal entity. (Dkt. #17 at 1-2, 4-5.) Rather,
counsel advised that Momou should name and serve SSM Healthcare of Wisconsin, Inc., which
does business as St. Mary’s Hospital and has legal responsibility for that hospital. (Dkt. ##17 at
1, 33 at 1.) Momou has now corrected the name of this defendant in his amended complaint, and
that defendant has executed a waiver of service. (Dkt. ##36, 39.)

                                                  2
       Case: 3:20-cv-00014-wmc Document #: 41 Filed: 08/04/20 Page 3 of 3



with the Federal Rules of Civil Procedure, including reasserting any grounds raised in their

earlier motions.

       Finally, since Momou has now clarified which corporate entities he is suing, and

those entities have executed a waiver of service, the court will deny as moot Momou’s

motion for entry of default for failure to appear or otherwise defend (dkt. #25). and his

motion for defendants to identify their correct corporate names (dkt. #32). (See dkt. #38

(noting that with Momou’s consent, the request for waiver “now identifies the two new

parties now brought before the Court as ‘SSM Health Care Corporation’ and ‘SSM

Healthcare of Wisconsin, Inc.,’ the latter of which does business as St. Mary’s Hospital.”).)



                                          ORDER

       IT IS ORDERED that:

       1) Plaintiff Gnamien Momou’s motion for leave to amend the complaint (dkt.
          #36) is GRANTED.

       2) Defendant Dean Health Plan, Inc.’s motion to dismiss pursuant to Federal
          Rule of Civil Procedure 12(b)(1) (dkt. #6) and motion to dismiss pursuant to
          Federal Rule of Civil Procedure 12(b)(5) (dkt. #16) are DENIED as moot.

       3) Plaintiff’s motion for entry of default (dkt. #25), motion for leave to file a
          surreply (dkt. #30), and motion to identify defendants’ correct legal names
          (dkt. #32) are DENIED as moot.

       Entered this 4th day of August, 2020.

                                          BY THE COURT:

                                          /s/
                                          __________________________________
                                          WILLIAM M. CONLEY
                                          District Judge




                                             3
